Citation Nr: 1032262	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability, to include as a result of herbicide exposure.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
(low back) disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1967 to August 1969, to include service in the Republic of 
Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran was scheduled for a 
personal hearing in October 2006; in September 2006, he canceled 
his hearing request.


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision (in pertinent part) 
denied service connection for skin, lumbar spine (low back), 
right knee and left knee disabilities, concluding that it was not 
shown that the Veteran had such disabilities or that such 
disabilities might be related to his service.  

2.  Evidence received since the May 1996 rating decision shows 
that the Veteran has skin, lumbar spine, right knee and left knee 
disabilities, but does not tend to relate such disabilities to 
the Veteran's service, and thus does not relate to an 
unestablished fact necessary to substantiate claims of service 
connection for skin, lumbar spine, right knee and left knee 
disabilities, and does not raise a reasonable possibility of 
substantiating such claims.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for a skin disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  

2.  New and material evidence has not been received to reopen the 
claim of service connection for a lumbar spine disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

3.  New and material evidence has not been received to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

4.  New and material evidence has not been received to reopen the 
claim of service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claims to reopen decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 

Additionally, in claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, a September 2005 letter provided the Veteran notice 
of the evidence needed to support his claims, and advised him of 
his and VA's responsibilities in the development of the claims.  
He was also provided notice of the specific evidence needed to 
reopen the claims of service connection for skin, lumbar spine, 
right knee and left knee disabilities.  The claims were 
readjudicated following the issuance of notice.  Overall, then, 
the Veteran had ample opportunity to respond to his notice letter 
and participate in the adjudicatory/appeal process.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way.

Regarding VA's duty to assist, the Veteran's available service 
treatment records (STRs) have been obtained.  All evidence 
constructively of record (VA records) has been secured.  The 
Veteran has not identified any pertinent evidence that is 
outstanding.  (Notably, in a claim to reopen the duty to assist 
by arranging for an examination or securing a medical opinion 
does not attach until the claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).)  

For the foregoing reasons, the Board finds that VA's duty to 
assist has been met here.  Accordingly, the Board will address 
the merits of these claims to reopen.



Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.304.  Service incurrence 
or aggravation of arthritis may be presumed if such is manifested 
to a compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease to a degree of 10 percent or 
more at any time after service (except for chloracne and acute 
and subacute peripheral neuropathy which must be manifested 
within a year of the last exposure to an herbicide agent during 
service), the veteran is entitled to a presumption of service 
connection even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The 
enumerated diseases are: AL amyloidosis, chloracne or other 
acneform diseases consistent with chloracne; Type II diabetes; 
Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims files, with an emphasis on the evidence relevant to this 
appeal.  Although there is an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
where appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Factual Background and Analysis

In an unappealed rating decision in May 1996, the RO denied 
service connection for skin, lumbar spine, right knee and left 
knee disabilities on the basis that it was not shown that the 
Veteran had such disabilities or (essentially) that such 
disabilities might be related to his service.  Evidence 
considered at that time included STRs, showing: no complaints or 
findings related to a skin, right knee, or left knee disability; 
a February 1968 report that the Veteran hurt his back while on KP 
but no associated clinical findings; and an August 1969 
separation examination report which notes no history, complaints, 
or findings of a back disability and a normal clinical evaluation 
of the spine.  Service personnel records, reflecting the 
Veteran's service in the Republic of Vietnam.  The evidence also 
showed that the Veteran had failed to report for an April 1996 VA 
examination.

The evidence received since the May 1996 rating decision includes 
VA treatment records dated from 2005 to 2007 and private 
treatment records dated from 1983 to 2005 which note the 
Veteran's complaints of and treatment for: dermatitis and 
xerosis; chronic lumbar sprain/strain; and cartilage tears and 
degenerative joint disease of the knees.  Finally, statements 
from the Veteran and his wife that his current skin, back and 
knee disabilities originated in service have been added to the 
record.  A May 2006 statement from a former service comrade was 
to the effect that he was with the Veteran in Vietnam when they 
came under attack.  He recalled that the Veteran told him that he 
injured his knee when going for cover.

Again, the claims were previously denied in 1996 because the 
evidence did not show that the Veteran had a current skin, lumbar 
spine, right knee, or left knee disability or that any such 
disability might be related to his service.  Thus, for evidence 
received since the May 1996 denial to be new and material, it 
must (as the Veteran has been advised) relate to these 
unestablished facts, i.e., it must tend to show that he has these 
disabilities, and that such disabilities might be related to his 
service.

The additional evidence received since May 1996 is new in that it 
shows that the Veteran now has skin, lumbar spine and knee 
disabilities.  However, such evidence does not show or tend to 
show that the current disabilities might be related to his 
service.  The Veteran has not submitted any medical opinion 
indicating that the claimed disabilities might be related to his 
service, and the VA and private treatment records associated with 
the claims file since May 1996 do not suggest it might be so.  
Additionally, no evidence received since May 1996 shows, or tends 
to show, that the Veteran's arthritis was manifested within the 
one year post-service presumptive period (for chronic diseases 
under 38 U.S.C.A. § 1112).  Finally, the Veteran seeks service 
connection for his skin disability based on a theory of 
entitlement that this disability resulted from his exposure to 
Agent Orange in Vietnam.  However, the evidence shows only 
diagnoses of dermatitis and xerosis, and these skin disabilities 
are not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  See 
38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 do not apply.

With respect to the statements from the Veteran and his wife and 
a service comrade relating his current skin, lumbar spine and 
knee disabilities to service, such evidence cannot serve to 
provide a competent link between the post-service medical 
disability and service.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions regarding medical causation do not constitute 
material evidence to reopen a previously denied claim).  

In summary, while the additional evidence received does address 
one of the unestablished facts needed to substantiate his claims 
of service connection, namely that he now has skin, lumbar spine 
and knee disabilities, it does not raise a reasonable possibility 
of substantiating the claims and is not material.  Accordingly, 
the claims may not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for a skin 
disability, to include as a result of herbicide exposure, is 
denied.  

New and material evidence having not been received, the 
application to reopen the claim of service connection for a 
lumbar spine disability is denied.

New and material evidence having not been received, the 
application to reopen the claim of service connection for a right 
knee disability is denied.  

New and material evidence having not been received, the 
application to reopen the claim of service connection for a left 
knee disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


